Citation Nr: 0925661	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  08-22 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis, multiple 
joints.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for skin disability, 
claimed as due to in-service asbestos exposure.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

7.  Entitlement to service connection for benign paroxysmal 
positional vertigo.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1956 to December 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the Veteran's 
claims.

In June 2009, the Veteran presented testimony during a 
videoconference hearing before the undersigned.  A transcript 
has been associated with the claims folder.  

In June 2009, the Veteran submitted additional evidence 
directly to the Board.  At that time, the Veteran also 
submitted a written waiver of local consideration of this 
evidence.  This waiver is contained in the Veteran's claims 
folder.  See 38 C.F.R. 
§§ 19.9, 20.1304(c) (2008). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for tinnitus, 
bilateral hearing loss, and vertigo are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Veteran will be notified if further action is 
required on his part.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed arthritis, multiple joints, and his 
military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed hypertension and his military service.

3.  The competent medical evidence of record does not show 
that the Veteran is currently diagnosed with gout.

4.  A preponderance of the evidence is against the 
proposition that the Veteran was exposed to asbestos during 
his military service.

5.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
currently diagnosed skin disability and his military service.





CONCLUSIONS OF LAW

1.  Arthritis, multiple joints, was not incurred in or 
aggravated by the Veteran's military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  Gout was not incurred in or aggravated by the Veteran's 
military service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  Skin disability was not incurred in or aggravated by the 
Veteran's military service, to include as due to asbestos 
exposure.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
arthritis, gout, hypertension, and skin disability [claimed 
as "skin cancer"].  As indicated above, the issues of 
entitlement to service connection for tinnitus, bilateral 
hearing loss, and vertigo [claimed as "dizziness"] will be 
addressed in the Remand section below.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the Veteran and the Veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform the Veteran and the Veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the Veteran and which part, if 
any, VA will attempt to obtain on behalf of the Veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues currently before the 
Board.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in letters 
dated May 2007 and September 2007.  The VCAA letters 
indicated that in order for service connection to be granted 
there must be evidence of an injury in military service or a 
disease that began in or was made worse during military 
service, or that there was an event in service that caused an 
injury or disease; a current physical or mental disability 
shown by medical evidence; and a relationship between the 
disability and an injury, disease, or event in military 
service.  Additionally, the May 2007 VCAA letter requested 
that the Veteran provide additional details with respect to 
his claimed in-service asbestos exposure.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
VCAA letters.  Specifically, the letters stated that VA would 
assist the Veteran in obtaining records from any Federal 
agency including the military, VA medical centers, and the 
Social Security Administration.  With respect to private 
treatment records, the letters informed the Veteran that VA 
would request such records, if the Veteran completed and 
returned the attached VA Form 21-4142, Authorization and 
Consent to Release Information.  The Veteran was also advised 
in the VCAA letters that a VA examination would be scheduled 
if necessary to make a decision on his claims.  

The May 2007 and September 2007 VCAA letters emphasized:  
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in 
originals]. 

Finally, the Board notes that the VCAA letters specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with Dingess notice in the May 2007 
and September 2007 letters, which detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the VCAA letters instructed 
the Veteran that two factors were relevant in determining 
effective dates:  when the claim was received and when the 
evidence "shows a level of disability that supports a 
certain rating under the rating schedule."  The Veteran was 
also advised in the letters as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating them.  The evidence of record includes the 
Veteran's statements and lay statements, as well as, VA and 
private treatment records.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that a medical examination is required when (1) there is 
evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with 
presumptive service connection regulations, occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

However, medical examinations are unnecessary in this case 
with respect to the Veteran's claims for arthritis, 
hypertension, and skin disability because there is no 
credible evidence to suggest that the Veteran incurred or 
aggravated an injury or disease in service.  Under such 
circumstances an examination is not required.  With respect 
to the gout claim, a medical examination is not required 
because there is no objective and competent evidence showing 
that the Veteran is currently diagnosed with gout.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no evidence of an in-service injury or disease as to 
the claims of service connection for arthritis, hypertension, 
and skin disability.  Further, there is no competent medical 
evidence of a current diagnosis of gout.  

Thus, for the reasons expressed above, the Board finds that 
the development of these issues has been consistent with the 
provisions of the VCAA.

The Board notes that the RO attempted to obtain the Veteran's 
service treatment records from the National Personnel Records 
Center (NPRC).  However, the RO was notified that the service 
treatment records were destroyed in a fire at that facility.  
In September 2007, the RO made a formal finding of 
unavailability as to the Veteran's service records.  The 
Veteran was notified of this finding in a September 2007 
letter from the RO.

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claims being decided herein, including 
efforts to obtain service records that were apparently 
destroyed in the NPRC fire.  The Board is cognizant of Hayre 
v. West, 188 F.3d 1327 
(Fed. Cir. 1999), wherein the United States Court of Appeals 
for the Federal Circuit elaborated on VA's responsibility to 
obtain a veteran's service medical records.  The Board finds, 
however, that in light of evidence that the records were 
destroyed in a fire there is no reasonable possibility that 
the missing records may be located or recovered, and thus no 
useful purpose would be served in remanding this matter for 
more development.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2008).  He has retained the services of a 
representative and, as indicated above, presented personal 
testimony at a videoconference hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for arthritis, multiple 
joints.

2.  Entitlement to service connection for hypertension.

As these two service connection claims involve the 
application of identical law to similar facts, for the sake 
of economy the Board will address them together.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis and 
hypertension, when such are manifested to a compensable 
degree within the initial post-service year.  See 38 U.S.C.A. 
§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

The missing service records

As has been explained above, the Veteran's service treatment 
records were lost in a fire at the NPRC.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of- the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
of the Veteran's claims has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Analysis

In order for service connection to be granted, three elements 
must be present:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1) as it pertains to the 
arthritis claim, VA and private treatment records document 
diagnoses of cervical arthritis, degenerative disc disease of 
the lumbar spine, mild arthritis of the left knee, and 
degenerative changes of the hands.  See the treatment records 
of Dr. D.S. dated September 2000, January 2000, and July 
1997; see also VA treatment records dated August 2007.  The 
Board further notes that evaluation and treatment records 
document the Veteran's history of rheumatoid arthritis.  See, 
e.g., VA treatment record dated July 2007.  

Concerning the hypertension claim, private and VA treatment 
records document a continuing diagnosis of hypertension.  
See, e.g., the private treatment record of Dr. D.S. dated 
February 2007 and the VA treatment record dated July 2007.  

Accordingly, Hickson element (1), current disability, is 
satisfied with respect to both claims.

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

Concerning disease, as noted above, the Veteran's service 
treatment records have been destroyed by fire.  He has not, 
however, submitted any evidence of in-service diagnoses of 
arthritis or hypertension, nor has he contended that he ever 
suffered from either disease in service.  See the June 2009 
Board hearing transcript, pgs. 
11-13.  Moreover, the record does not reflect medical 
evidence of any arthritis or hypertension diagnoses during 
the one-year presumptive period after separation from 
service.  See 38 C.F.R. § 3.307, 3.309(a) (2008).  The 
Veteran testified that his arthritis and hypertension were, 
at best, not diagnosed until five (5) years post-service.  
See the June 2009 Board hearing transcript, pgs. 11-13.  
Indeed, the earliest arthritis disability diagnoses of record 
are contained in private treatment records dated February 
1988 and August 1988, which document a rheumatoid arthritis 
test which was "weakly positive" as well as severe 
degenerative disc disease of the Veteran's lumbar spine 
stemming from a ruptured disk in March 1986.  See the 
treatment records of Dr. D.S. dated February 1988, August 
1988, and March 1986.  Crucially, these arthritis diagnoses 
were noted more than thirty years after the Veteran's 
December 1957 discharge from military service.  With respect 
to the hypertension claim, the earliest documented 
hypertension diagnosis is contained in a private treatment 
record dated May 2001, which was over forty-four years after 
the Veteran's discharge from military service.  See the 
treatment record of Dr. D.S. dated May 2001.

With respect to injury, the record is pertinently absent any 
indication that the Veteran incurred an injury during his 
military service pertaining to his arthritis and hypertension 
claims, nor has the Veteran so contended.  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against these claims 
as to the matter of the incurrence of in-service disease or 
injury.  Hickson element (2) is not satisfied, and the 
Veteran's claims fail on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

With respect to Hickson element (3), in the absence of an in-
service disease or injury, it follows that a medical nexus is 
necessarily lacking as to both claims.  Indeed, the evidence 
of record does not include any medical statement attempting 
to link the Veteran's currently diagnosed arthritis or 
hypertension to his military service.

To the extent that the Veteran or his representative is 
contending that the currently diagnosed arthritis or 
hypertension are related to the Veteran's military service, 
neither is competent to comment on medical matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
495 (1992); see also 38 C.F.R. § 3.159(a)(1) (2008) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the statements offered by the 
Veteran in support of his own claims are not competent 
medical evidence and do not serve to establish medical nexus.  

The heart of the Veteran's arthritis and hypertension claims 
appears to be his contentions that he has experienced 
arthritis and hypertension nearly continually since service.  
The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  Although the Veteran is competent to testify 
as to his symptoms, supporting medical evidence of arthritis 
and hypertension is required to sustain service connection 
claims based upon continuity of symptomatology.  See Voerth 
v. West, 13 Vet. App. 117, 120-121 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  

The Board has considered the Veteran's testimony that he was 
diagnosed with hypertension several years after his military 
service as well as the Veteran's rather vague contention that 
he was diagnosed with and treated for arthritis at some point 
while he was living in California between 1957 and 1975.  See 
the June 2009 Board hearing transcript, pgs. 11-13.  
Crucially, as indicated above, the competent medical evidence 
of record does not demonstrate that the Veteran suffered from 
arthritis until February 1988, over thirty years after the 
Veteran's discharge from military service.  Additionally, the 
competent medical evidence shows that the Veteran was not 
diagnosed with hypertension until May 2001, over forty-four 
years after his December 1957 discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised]; see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition].  The Board further 
notes that private treatment records dating back to 1984 fail 
to document any prior diagnoses of arthritis or hypertension, 
in contrast to the Veteran's reported history.  Supporting 
medical evidence is therefore lacking.  Continuity of 
symptomatology after service is not demonstrated.  Further, 
given the foregoing evidence and in consideration of his 
testimony of June 2009, the Board does not find the Veteran 
to be credible with respect his history of suffering from 
arthritis and hypertension since service or shortly 
thereafter.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claims also fail on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claims of entitlement to service 
connection for arthritis, multiple joints, and hypertension.  
The benefits sought on appeal are accordingly denied.

3.  Entitlement to service connection for gout.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection and missing service records have been set forth 
above and will not be repeated here.

Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Analysis

The Veteran is seeking entitlement to service connection for 
gout.  However, the evidence of record is pertinently 
negative for any such diagnosis.  The Board recognizes that a 
July 2007 VA treatment record noted that the Veteran's high 
uric acid count "can be a sign of gout."  Crucially, the 
subsequent VA rheumatology consultation revealed a "clinical 
presentation inconsistent with gout."  See the VA 
rheumatology consultation note dated August 2007.  
Consideration has been given to McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) wherein the Court held that the 
requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  However, in the 
present case, there was only a question as to whether the 
Veteran had gout and no diagnosis and subsequent testing that 
ultimately ruled out the diagnosis.  Accordingly, even with 
consideration of McClain, the Board finds that the competent 
medical evidence of record does not show a diagnosis of gout.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].  The Court has held that "[t]he duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

To the extent that the Veteran and his representative contend 
that the Veteran suffers from gout, it is now well-
established that lay persons without medical training are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu, supra.  Accordingly, any such statements 
offered by the Veteran and his representative in support of 
the claim are not competent medical evidence and do not serve 
to establish the existence of the claimed disability.

Because the competent medical evidence of record does not 
substantiate a current diagnosis of gout, the first Hickson 
element is not met, and service connection is not warranted 
on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. 
Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

In sum, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
gout.  The benefit sought on appeal is accordingly denied.  

4.  Entitlement to service connection for skin disability, 
claimed as due to asbestos exposure.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection and missing service records have been set forth 
above and will not be repeated here.




Asbestos exposure

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 
21-88-8, Asbestos-Related Diseases (May 11, 1988) provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular have been included in a VA Adjudication 
Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 
4 Vet. App. 428, 432 (1993).  VA Manual M21-1, Part VI, para. 
7.21 (October 3, 1997) provides that inhalation of asbestos 
fibers can produce fibrosis and tumor, most commonly 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusion and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx, as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  Thus persons with asbestos exposure have increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1, Part VI, 
para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a 
month or two) or indirect (bystander disease).  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1, Part 6, Chapter 7, Subchapter 
IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).

Analysis

Discussion

In order for service connection to be granted, three elements 
must be present:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

As to Hickson element (1), VA and private treatment records 
document the removal of numerous seborheric keratosis and 
actinic keratosis lesions from the Veteran's head, face, 
ears, and neck.  See, e.g., the private treatment records of 
Dr. D.S. dated May 1998 and August 2004; the pathology report 
by Dr. R.K.P. dated May 2006; and the VA rheumatology 
consultation note dated August 2007.  Accordingly, the 
medical evidence demonstrates that the Veteran suffers from a 
current skin disability and, therefore, Hickson element (1) 
is satisfied.

With respect to Hickson element (2), the Board will 
separately address disease and injury.

As to disease, the Board notes that the Veteran has not 
contended that he developed a skin disability during his 
military service, nor is there evidence that such a 
disability developed until decades after his discharge.  
Notably, the earliest diagnosed skin disability of record is 
documented in December 1987, over thirty years after the 
Veteran's December 1957 military discharge.  Accordingly, 
Hickson element (2) is not satisfied with respect to disease.

The Veteran contends that Hickson element (2) is satisfied 
via an in-service injury, specifically exposure to asbestos.  
In particular, the Veteran asserts that he was exposed to 
asbestos while he was transported aboard the U.S.S. GENERAL 
GEORGE M. RANDALL (AP-115).  See the VA Form 21-4138 dated 
June 2008.  As noted in the law and regulations section 
above, asbestos exposure is a fact to be determined from the 
evidence.  See Dyment, supra.

As repeatedly indicated above, the Veteran's service records 
were destroyed by fire and are, therefore, unavailable.  The 
Board has no reason to doubt the testimony of the Veteran 
that he was transported aboard the U.S.S. RANDALL, which was 
a World War II-era class troop transport ship.  Crucially, 
however, there is no evidence to indicate that the Veteran 
served in the engine room during the transports or was 
engaged in any activity which would have brought him into 
contact with asbestos, such as pipe fitter.  Although his 
military occupational specialty (MOS) was a construction 
equipment operator, there is no evidence that the Veteran 
took part in any type of construction or repair while he was 
aboard the U.S.S. RANDALL, nor does he so contend.  Moreover, 
there is no presumption of asbestos exposure due to mere 
service or transport aboard naval vessels.  See Dyment, 13 
Vet. App. at 145.

The Veteran himself has not been clear as to how he came to 
be exposed to asbestos.  In essence, he contends that his 
mere presence aboard ship constituted exposure to asbestos.  
As discussed above, no presumption of asbestos exposure is 
created thereby.  In addition, there is no post-service 
medical evidence, such as x-rays or other laboratory 
findings, to indicate that the Veteran was ever exposed to 
asbestos.  The aforementioned diseases that routinely 
associated with asbestos exposure have not been shown.  While 
not conclusive, such adds weight to the finding that the 
Veteran was not exposed to asbestos in service.

In short, the contention that the Veteran was exposed to 
asbestos in service amounts to mere speculation on his part 
and is not substantiated by any objective evidence in the 
file.  The Board accordingly finds that the Veteran was not 
exposed to asbestos in service.  

Accordingly, the Board concludes that element (2), in-service 
disease or injury, has not been met.  The claim fails on that 
basis.  For reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for skin 
disability, claimed as due to in-service asbestos exposure.  
The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for arthritis, multiple 
joints, is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for gout is denied.

Entitlement to service connection for skin disability, 
claimed as due to asbestos exposure, is denied.


REMAND

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

7.  Entitlement to service connection for benign paroxysmal 
positional vertigo.

For reasons expressed immediately below, the Board finds that 
the remaining issues must be remanded for additional 
evidentiary development.  


VA examinations and medical opinions

The Veteran contends that he developed tinnitus, bilateral 
hearing loss, and vertigo as a result of in-service noise 
exposure.  See the June 2009 Board hearing transcript, pgs. 
3-7.  Alternately, he argues that his vertigo was caused or 
aggravated by his hearing loss.  In this regard, the Board 
notes that a March 2007 consultation report notes the 
possible relationship between the Veteran's asymmetrical 
sensorineural hearing loss and his complaints of dizziness.

As previously noted, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus between the first two elements.  See 
Hickson, supra.  

With respect to Hickson element (1), treatment records 
document continuing diagnoses of tinnitus, bilateral 
sensorineural hearing loss, and benign paroxysmal positional 
vertigo.  See VA audiology consultation note dated March 2007 
and VA treatment note dated July 2007.  

As to Hickson element (2), in-service disease or injury, the 
Veteran argues that he suffered from traumatic in-service 
noise exposure as a result of training exercises conducted 
within his infantry unit, to include bazooka and sniperscope 
training as well as battalion drills.  The Board observes 
that in addition to his own statements, the Veteran has 
submitted photographic and lay evidence to corroborate in-
service noise exposure.  See, e.g., the photographs received 
June 2008 and the lay statement of R.F.B. dated February 
2009.  Further, the Form DD-214 and service documents 
submitted by the Veteran demonstrate that he was assigned to 
the 13th Infantry Regiment and completed sniperscope 
training.  Accordingly, the Board finds that for the limited 
purpose of this remand, Hickson element (2) has arguably been 
met.

Regarding Hickson element (3), there is now of record no 
evidence that concerns medical nexus as to the tinnitus, 
bilateral hearing loss, and vertigo claims.  In Charles v. 
Principi, 16 Vet. App. at 374-375, the Court held that where 
there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
service-connected injury or disease), but no competent 
medical evidence addressing the third requirement (a nexus 
between the current disability and active service), VA must 
obtain medical nexus opinions with respect to all three 
claims. 

The Board is of course aware of the Veteran's history of 
post-service noise exposure, including occupational and 
recreational noise exposure.  See, e.g., the VA audiology 
consultation note date March 2007.  However, the Board cannot 
itself draw any conclusions concerning service connection 
therefrom.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions]. 

This case thus presents certain medical questions which 
cannot be answered by the Board.  Under such circumstances, 
medical nexus opinions must be obtained which addresses the 
question of whether the Veteran's tinnitus, bilateral hearing 
loss, and vertigo are due his military service.   

VA treatment records

The March 2007 VA audiology consultation note indicated that 
the Veteran suffered from "slight sensorineural hearing loss 
through 1500 Hertz" in the right ear, "dropping to a 
moderate to severe high frequency sensorineural hearing 
loss."  He further suffered from "[s]light to mild 
sensorineural hearing loss through 1000 Hertz" in the left 
ear, "dropping to a severe to profound high frequency 
sensorineural hearing loss."  However, the specific 
audiometric results were not contained in the March 2007 VA 
audiology consultation note which is in the Veteran's claims 
folder.  Accordingly, these testing results should be 
obtained and associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	VBA should attempt to contact the 
Veteran and request that he identify 
any relevant recent medical examination 
and treatment records pertaining to his 
claims.  All efforts to contact the 
Veteran should be memorialized.  VBA 
should take appropriate steps to secure 
any medical treatment records so 
identified and associate them with the 
Veteran's VA claims folder.

2.	VBA should obtain the Veteran's 
outstanding treatment records from the 
VA Medical Center in Little Rock, 
Arkansas dated from March 2007 to the 
present, to include the results of 
audiometric testing conducted in 
conjunction with the March 2007 
audiology consultation.  All records so 
obtained should be associated with the 
Veteran's VA claims folder.  

3.	VBA should schedule the Veteran for a 
VA audiological examination to 
determine the existence and etiology of 
any current hearing loss and tinnitus 
disabilities.  The examiner should 
review the Veteran's claims folder and 
render an opinion, with supporting 
rationale, as to (1) whether bilateral 
hearing loss and tinnitus currently 
exist and (2) whether it is at least as 
likely as not that any currently 
identified bilateral hearing loss and 
tinnitus were incurred in or aggravated 
by the Veteran's military service, with 
specific consideration of the Veteran's 
report of in-service noise exposure.  
An examination report should be 
prepared and associated with the 
Veteran's VA claims folder.

4.	VBA should schedule the Veteran for 
a VA examination with a physician 
with appropriate expertise, in 
order to determine the nature and 
etiology of the Veteran's currently 
diagnosed benign paroxysmal 
positional vertigo.  The examiner 
should review the Veteran's VA 
claims folder and provide an 
opinion, with supporting rationale, 
as to whether it is at least as 
likely as not that the Veteran's 
currently diagnosed vertigo was 
incurred in or aggravated by his 
military service, with specific 
consideration of the Veteran's 
report of in-service noise 
exposure.   Further, if service 
connection for hearing loss or 
tinnitus is established, the 
examiner should state whether it is 
as likely as not that the Veteran's 
vertigo was caused or aggravated by 
his hearing loss and/or tinnitus.  
If it is determined that 
aggravation beyond the natural 
progress of disorder exists, the 
examiner should be asked to 
identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of 
severity of symptoms due to service 
connected aggravation.  An 
examination report should be 
prepared and associated with the 
Veteran's VA claims folder.

5.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then 
readjudicate the Veteran's claims.  
If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
and given an appropriate 
opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


